Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The responses of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.   Responses are provided after the first rejection which the arguments are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,2,5,8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 8 after “nanoparticles” , please insert - - which are surface protected by a ligand or a surfactant and - - . These prevent agglomeration and in the case of claim 5 and 8 undergo ligand exchange with the COOH/COO- or CFSO3- group and in the case of claims 10 and 13 the ethylene group react with the active group.  The recitation of the ligand or surfactant facilitates the chemical binding of these embodiments in claim 1 by clearly reciting the FePt particle and the ligand or surfactant to which the binding occurs.


In claims 5, please add a recitation that the conversion into the active group is due to the acid generated by exposure of the photoacid generator. 

	In claim 8, the claims should make it clear that the CF2SO3-  is protected by ionic bonding to a triphenylsulfonium (TPS) cation. Also please insert - - photoacid generating - - .

In claim 13, epoxy groups and ethylene groups do not react or cross link together as they undergo polymerization by different mechanisms (cationic vs free radical).  Also at line 13, please replace “photoactive group comprising SbF6- and TPS” with - - photoacid generator (PAG) comprising SbF6- and triphenylsulfonium (TPS) cation - - 

Claims 1,2,5,8-10 and 12-14 are allowable over the prior art of record as the prior does not exemplify or fairly suggest a substrate coated with a combination of the FePt nanorods and self-assembling molecules associated with the substrate surface having the recited photosensitivity.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Allowable Subject Matter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 30, 2021